         Case 2:19-cr-00412-CMR Document 1 Filed 07/17/19 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT

                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                           DATE FILED:

               v                                   CRIMINAL NO.

ANDREW HARRIS
JUSTIN HIEMSTRA                                    MISDEMEANOR VIOLATIONS               :
                                                    18 U.S.C. $ 1030(aX2)(C)(accessing a
                                                   computer without authorization to obtain
                                                   information from any protected
                                                   computer-l count)
                                                   18 U.S.C. S l030(bxattempting to access a
                                                   computer without authorization or
                                                   exceeding authorized access to obtain
                                                   information from any department or
                                                   agency of the United States-l count)
                                                   18 U.S.C. $ 2(a)(aiding and abetting)

                                       INFORMATION

                                         COUNT ONE

THE UNITED STATES ATTORNEY CHARGES THAT:

              On or about November 2,2016, in Haverford, in the Eastern District   of

Pennsylvania and elsewhere, defendants

                                   ANDREW HARRIS and
                                    JUSTIN HIEMSTRA

intentionally accessed, and aided and abetted the accessing of, a computer, using the username of

A.S., without that person's authorization, to obtain information from a protected computer used

in and affecting interstate commerce and communication.

               In violation of Title 18, United States Code, Sections 1030(aX2XC), (c)(2)(A) and
2(a).
          Case 2:19-cr-00412-CMR Document 1 Filed 07/17/19 Page 2 of 2



                                          COUNT TWO

THE UNITED STATES ATTORNEY FURTHER CHARGES THAT:

               On or about November 2,2016, in Haverford, in the Eastem District         of

Pennsylvania and elsewhere, defendants

                                      ANDREW HARRIS and
                                       JUSTIN HIEMSTRA

intentionally attempted to access a computer without authorization, and exceed authorized

access, to obtain information, that is, the tax retums of a tax payer, from any department and

agency of the United States, that is, the Internal Revenue Service, in violation of   Title   18, United

States Code, Section 1030(a)(2)(B).


               In violation of Title 18, United States Code, Section 1030(b), (c)(2)(A).




                                       $z                  M. McSWAIN
                                                      States Attorney




                                                 2
